DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (U.S. Pat. App. Pub. No. 2010/0087038).
Chung, discloses as shown in Figure, a gate having
(1) providing a substrate (202), wherein a first gate structure (206) corresponding to a dense area transistor and a second gate structure (208) corresponding to an isolated area transistor are formed on the substrate (202), and the first gate structure (206) is higher than the second gate structure (208); 
forming a buffer layer (230n) over the second gate structure (208), wherein the upper surface of the buffer layer (230n) is flush with the upper surface of the first gate structure (206); and
removing the top of the first gate structure (206), and 
forming a hard mask filling layer (264) on a top area of the first gate structure (206) (see Figures 2A-2H).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thei et al. (U.S. Pat. App. Pub. No. 2019/0081041).
Thei discloses, as seen in Figures 10-13, an integrated circuit with
(1) providing a substrate (106), wherein a first gate structure (702) corresponding to a dense area transistor and a second gate structure (506) corresponding to an isolated area transistor are formed on the substrate (106), and the first gate structure (702) is higher than the second gate structure (506); 
forming a buffer layer (508) over the second gate structure (506), wherein the upper surface of the buffer layer (508) is flush with the upper surface of the first gate structure (702); and 
removing the top of the first gate structure (702), and 
forming a hard mask filling layer (1302) on a top area of the first gate structure (702) (see Figures 10-13). 


REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Pat. App. Pub. No. 2010/0087038) OR Thei et al. (U.S. Pat. App. Pub. No. 2019/0081041) in view of Teo et al. (U.S. Pat. App. Pub. No. 2012/0025323).
Chung OR Thei teaches the above outlined features except for wherein the gate width of the first gate structure is less than 0.24 micrometers, and the gate width of the second gate structure is greater than 0.24 micrometers.  However, Teo discloses a semiconductor device with (11) wherein the gate width of the first gate structure is less than 0.24 micrometers, and the gate width of the second gate structure is greater than 0.24 micrometers (see [0022]).
Chung OR Thei and Teo are analogous art because both are directed to a semiconductor devices including gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Teo into Chung OR Thei because they are from the same field of endeavor. 
Even through, Chung OR Thei and Teo do not explicitly describe wherein the gate width of the first gate structure is less than 0.24 micrometers, and the gate width of the second gate structure is greater than 0.24 micrometers. However, wherein the gate width of the first gate structure is less than 0.24 micrometers, and the gate width of the second gate structure is greater than 0.24 micrometers are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chung OR Thei and Teo since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 14, 2022